 





LOAN AGREEMENT

 

Loan Agreement (the “Agreement”) dated November 20, 2017 (the “Effective Date”)
among WENN Digital Inc. (the “Corporation”) and AppCoin Innovations Inc. (the
“Lender”).

 

Article 1
INTERPRETATION

 

Section 1.1 Headings, etc.

 

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenient reference only and do not affect its interpretation.

 

Section 1.2 Currency.

 

All references in this Agreement to dollars or to “$” are expressed in United
States currency unless otherwise specifically indicated.

 

Section 1.3 Certain Phrases.

 

In this Agreement, the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”. The expressions
“Article”, “Section” and other subdivision followed by a number mean and refer
to the specified Article, Section or other subdivision of the Agreement. In the
computation of periods of time from a specified date to a later specified date,
unless otherwise expressly stated, the word “from” means “from and including”
and the words “to” and “until” each mean “to but excluding”.

 

Article 2
PRINCIPAL SUM

 

Section 2.1 Principal Sum.

 

Subject to the terms and conditions of this Agreement, the Lender agrees to make
available to the Corporation a loan (the “Loan”) in the aggregate principal
amount of $100,000 (the “Principal Amount”). The Principal Amount shall be
loaned to Ryde GmbH by the Corporation.

 

Section 2.2 Maturity Date

 

The Principal Amount, any accrued and unpaid interest thereon, and any other
amounts owing under the Loan, shall mature on one (1) year from the Effective
Date (or such later date as may be agreed to, in writing, by the Lender, in its
sole discretion) or such earlier date as the Principal Amount may become due and
payable in accordance with the terms and conditions thereon.

 

Section 2.3 Interest.

 

The Principal Amount outstanding from time to time shall bear interest both
before and after maturity, default and judgement from including the date of
advance of the Principal Amount to the date of repayment in full at the rate of
7.0% per annum, compounded annually, on the basis of a year of 365 days, with
interest payable on the Maturity Date. Interest on overdue interest shall be
calculated at the same rate payable on demand.

 

 

-2-

 

Section 2.4 Prepayments.

 

The Principal Amount may be prepaid by the Corporation to the Lender in whole or
in part on not less than 10 days prior written notice by the Corporation to the
Lender. At the expiry of such notice period, the Corporation shall pay to the
Lender the prepayment amount, interest on such portion of the Principal Amount
as is being prepaid, accruing to the date of prepayment, and all fees, costs,
charges and expenses then due and owing, without bonus or penalty.

 

Section 2.5 Bonus.

 

As partial consideration for the Lender agreeing to provide the Loan to the
Corporation, the Corporation shall issue to the Lender such number of shares
such that the Lender will own 7.5% of the issued and outstanding common stock
(the “Common Stock”) of the Corporation after the issuance of Common Stock to
each of WENN, Business Instincts Group Inc., Ryde and the other founding
shareholders of the Corporation.

 

Article 3
COVENANTS

 

Section 3.1 Affirmative Covenants.

 

So long as any Principal Amount remains outstanding, the Corporation shall:

 

  (a) preserve and maintain its corporate existence and all its rights,
licences, powers, privileges, franchises and goodwill;         (b) carry on and
conduct its business in a proper and efficient manner;         (c) comply in all
material respects with the requirements of all applicable laws;         (d)
 advise the Lender immediately upon becoming aware of any Event of Default (as
hereinafter defined); and         (e) promptly cure or cause to be cured any
defects in the execution and delivery of this Agreement or any defects in the
validity or enforceability of this Agreement.

 

Article 4
TERMINATION AND EVENTS OF DEFAULT

 

Section 4.1 Termination

 

This Agreement may, by notice in writing, be terminated:

 

 

-3-

 

  (a) by mutual consent of the parties;         (b) by the Lender, upon the
occurrence of an Event of Default (subject to the provisions of Section 4.3); or
        (c) by either party if there has been a material breach of any provision
of this Agreement by the other party and such breach has not been waived by the
non-breaching party.

 

Section 4.2 Events of Default.

 

The occurrence of any of the following events shall constitute an “Event of
Default” under this Agreement:

 

  (a) if the Corporation fails to pay any of the Principal Amount or other
amounts payable under this Agreement or otherwise payable by the Corporation,
its successors or assigns, to the Lender, its successors or assigns when such
amounts become due and payable and such failure remains unremedied for five (5)
days;         (b) the Corporation fails to perform, observe or comply with any
of the covenants contained in this Agreement and, if the circumstances giving
rise to such failure are capable of modification or rectification (such that,
thereafter the covenant would be observed or performed), the failure remains
uncorrected for a period of 10 days following the earlier of (x) the date on
which the Lender provides notice to the Corporation of such failure; and (y) the
date on which the Corporation becomes aware of any such failure;         (c) if
the Corporation fails to perform, observe or comply with any other term,
covenant or agreement contained in this Agreement and, if the circumstances
giving rise to such failure are capable of modification or rectification (such
that, thereafter the covenant would be observed or performed), the failure
remains uncorrected for a period of 10 days following the earlier of (x) the
date on which the Lender provides notice to the Corporation of such failure; and
(y) the date on which the Corporation becomes aware of any such failure; or    
    (d) if the Corporation (i) admits in writing its inability to pay its debts
generally or makes a general assignment for the benefit of creditors, (ii)
institutes or has instituted against it any proceeding seeking (x) to adjudicate
it a bankrupt or insolvent, (y) liquidation, winding-up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency, reorganization or relief of
debtors including any plan of compromise or arrangement or other corporate
proceeding involving or affecting its creditors, or (z) the entry of an order
for relief or the appointment of a receiver, trustee or other similar official
for it or for any substantial part of its properties and assets, and in the case
of any such proceeding instituted against it (but not instituted by it), either
the proceeding remains undismissed or unstayed for a period of 30 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against it or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its properties and
assets) occurs, or (iii) takes any corporate action to authorize any of the
above actions.

 

 

-4-

 

Section 4.3 Consequences of an Event of Default.

 

Upon the occurrence or existence of any Event of Default and following the
expiry of any applicable grace periods and at any time thereafter during the
continuance of such Event of Default, the Lender may, by written notice to the
Corporation, declare all outstanding amounts payable by the Corporation
hereunder (which amount shall be determined as if the Principal Amount and any
interest payable thereon was being repaid on the date of such notice) to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Upon the occurrence or existence of any
Event of Default described in Section 4.2(d) hereof, immediately and without
notice, all outstanding amounts payable by the Corporation hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, the Lender may exercise any other right, power or remedy permitted to
it by law, either by suit in equity or by action at law, or both, and may
recover all attorneys’ fees and expenses incurred by Lender in collecting or
attempting to collect the indebtedness under this Agreement, whether or not any
action or proceeding is commenced, and expenses incurred by Lender in connection
with any insolvency, bankruptcy, reorganization, or other similar proceedings
involving the Company.

 

Article 5
MISCELLANEOUS

 

Section 5.1 Indemnification.

 

The Corporation agrees to indemnify the Lender from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (except by
reason of the negligence or wilful misconduct of the Lender) which may be
imposed on, incurred by, or asserted against the Lender and arising by reason of
any action (including any action referred to herein) or inaction or omission to
do any act legally required of the Corporation.

 

Section 5.2 Notice.

 

Any notice, direction or other communication (each a “Notice”) given regarding
the matters contemplated by this Agreement must be in writing, sent by personal
delivery, courier or electronic mail and addressed:

 

 

-5-

 

To the Lender at:

 

AppCoin Innovations Inc.
561 Indiana Court
Venice, CA 90291

Attention:       Michael Blum

Telephone:



Email:            michael.blum@appcoininnovations.com

 



With a copy, which shall not constitute notice, to:

 

Clark Wilson LLP
Barristers and Solicitors

900-885 West Georgia Street
Vancouver, BC V6C 3H1

Attention:       Virgil Z. Hlus

Telephone:     (604) 891-7707

Email:            vhlus@cwilson.com

 



To the Corporation at:

 

WENN Digital Inc.
c/o 561 Indiana Court
Venice, CA 90291

Attention:       Jamie Clarke

Telephone:     (403) 389-7748

Email:

 

A Notice is deemed to be delivered and received (i) if sent by personal
delivery, on the date of delivery if it is a business day and the delivery was
made prior to 4:00 p.m. (local time in place of receipt) and otherwise on the
next business day; (ii) if sent by same-day service courier, on the date of
delivery if sent on a business day and delivery was made prior to 4:00 p.m.
(local time in place of receipt) and otherwise on the next business day; (iii)
if sent by overnight courier, on the next business day; or (iv) if sent by
electronic mail, on the date of delivery or transmission if sent on a business
day. A party may change its address for service from time to time by providing a
Notice in accordance with the foregoing. Any subsequent Notice must be sent to
the party at its changed address. Any element of a party’s address that is not
specifically changed in a Notice will be assumed not to be changed.

 

Section 5.3 Time of the Essence.

 

Time shall be of the essence of this Agreement.

 

Section 5.4 Announcements.

 

The parties shall consult with each other before issuing any press release, news
release or otherwise making any filings or public statements with respect to
this Agreement and the transactions contemplated herein and shall not issue such
press release without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed, in each case, subject to
applicable Laws and the exercise of such fiduciary duties, as may be
appropriate.

 

 

-6-

 

Section 5.5 No Agency or Partnership.

 

Nothing contained in this Agreement makes or constitutes any party, or any of
its directors, officers or employees, the representative, agent, principal,
partner, joint venture, employer, employee of any other party. It is understood
that no party has the capacity to make commitments of any kind or incur
obligations or liabilities binding upon any other party.

 

Section 5.6 Expenses.

 

Except as otherwise expressly provided in this Agreement, each party will pay
for its own costs and expenses incurred in connection with this Agreement and
the transactions contemplated by it. The fees and expenses referred to in this
Section are those which are incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, and the transactions
contemplated by this Agreement, including the fees and expenses of legal
counsel, investment advisers and accountants.

 

Section 5.7 Amendments.

 

This Agreement may only be amended, supplemented or otherwise modified by
written agreement signed by all of the parties.

 

Section 5.8 Waiver.

 

(1) No waiver of any of the provisions of this Agreement will constitute a
waiver of any other provision (whether or not similar). No waiver will be
binding unless executed in writing by the party to be bound by the waiver. A
party’s failure or delay in exercising any right under this Agreement will not
operate as a waiver of that right. A single or partial exercise of any right
will not preclude a party from any other or further exercise of that right or
the exercise of any other right.     (2) If a party waives compliance with any
of the conditions, obligations or covenants contained in this Agreement, the
waiver will be without prejudice to any of its rights of termination in the
event of non-fulfilment, non-observance or non-performance of any other
condition, obligation or covenant in whole or in part.

 

Section 5.9 Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties with respect
to the transactions contemplated by this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. There are no representations, warranties, covenants,
conditions or other agreements, express or implied, collateral, statutory or
otherwise, between the parties in connection with the subject matter of this
Agreement, except as specifically set forth in this Agreement. The parties have
not relied and are not relying on any other information, discussion or
understanding in entering into and completing the transactions contemplated by
this Agreement, except as set out herein.

 

 

-7-

Section 5.10 Successors and Assigns.

 

(1) This Agreement becomes effective only when executed by all of the parties.
After that time, it is binding on and enures to the benefit of the parties and
their respective heirs, administrators, executors, legal personal
representatives, successors and permitted assigns.     (2) Except as otherwise
provided in this Agreement, neither this Agreement nor any of the rights or
obligations under this Agreement are assignable or transferable by the
Corporation without the prior written consent of the Lender, nor by the Lender
without the prior written consent of the Corporation, provided that the Lender
may, without such consent, assign all or part of its rights and obligations
under this Agreement, without reducing its own obligations hereunder, to any of
its Affiliates.

 

Section 5.11 Further Assurances.

 

The parties agree to execute and deliver such further and other papers, cause
such meetings to be held and resolutions passed enacted, exercise their vote and
influence, and do and perform and cause to be done and performed, such further
and other acts and things that may be necessary or desirable in order to give
full effect to this Agreement and every part thereof.

 

Section 5.12 Severability.

 

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable, by an arbitrator or any court of competent jurisdiction from
which no appeal exists or is taken, that provision will be severed from this
Agreement and the remaining provisions will remain in full force and effect.

 

Section 5.13 Governing Law.

 

This Agreement shall be governed by and interpreted and enforced in accordance
with the laws of the State of Nevada.

 

Section 5.14 Counterparts.

 

This Agreement may be executed in any number of counterparts (including
counterparts by facsimile or other electronic transmission) and all such
counterparts taken together will be deemed to constitute one and the same
instrument. The party sending the facsimile or other electronic transmission
will also deliver the original signed counterpart to the other party, however,
failure to deliver the original signed counterpart shall not invalidate this
Agreement.

 

The remainder of this page has been intentionally left blank.

 

 

-8-

 

IN WITNESS WHEREOF the parties have executed this Loan Facility Agreement.

 

  APPCOIN INNOVATIONS INC.         By: /s/ Michael Blum   Print Name: Michael
Blum   Print Title: CFO         WENN DIGITAL INC.         By: /s/ Jamie Clarke  
Print Name: Jamie Clarke   Print Title: President

 

 

 

 

